Per Curiam.
. John Henry Sheffey appeals his conviction of the possession of a controlled drug. The sole issue involved is the sufficiency of the evidence relating to the identification of Sheffey at his trial.
On May 29, 1971, in the City of Alexandria, Police Lieutenant Walter W. Calhoun had in his possession a warrant for the arrest of John Henry Sheffey. About 11:30 A. M. on that day he observed Sheffey in the 1100 block of Queen Street in Alexandria and made the arrest. A search of Sheffey incident to this arrest disclosed 84 foil packages of heroin.
The record in this case shows that at the outset of defendant’s trial the trial judge stated:
“I’d like the record to reflect the defendant, Mr. John Henry Sheffey, appeared in court in custody of the jailer. He is accompanied by his attorney, Mr. Alfred Swersky. Mr. John Kennahan, Commonwealth Attorney, appeared for the Commonwealth.”
*603The court asked counsel for Sheffey if his client was ready to be arraigned and counsel responded in the affirmative. The defendant, Sheffey, was required to stand, was duly arraigned as John Henry Sheffey and entered a plea of not guilty. Thereafter the jury was brought in, the jury roll called and the jury panel sworn. The trial court then made the following statement:
“Ladies and gentlemen of the jury, the case before the court today is a criminal matter. The defendant is Mr. John Henry Sheffey who is the gentleman at my extreme left at counsel table. He is represented by Mr. Alfred Swersky who is the gentleman next to Mr. Sheffey.
“The Commonwealth is represented by the Commonwealth Attorney, Mr. John Kennahan, the gentleman at my extreme right at the counsel table.”
Following interrogation of the jury panel, the attorneys exercised their right to strike and the jury was sworn. At no time during the presentation of the evidence was any question raised that the individual who was arrested by Lt. Calhoun on May 29, 1971 as John Henry Sheffey was not in fact one and the same person as the defendant, John Henry Sheffey, who was then on trial.
During the course of his testimony, Lt. Calhoun repeatedly referred to the defendant as “Sheffey” or “the defendant”. Calhoun was asked: “Is it the same purse you took from the defendant Sheffey’s person?” and he responded, “It is.” With reference to a plastic bag introduced in evidence, the officer was asked if he could identify that package and responded, “Yes, sir. That is the same one I removed from Mr. Sheffey’s hat.” Calhoun was asked: “[D]id you see the hat being thrown by Sheffey?” and responded, “Yes, sir.” Calhoun was asked the following question: “And on that date [May 19, 1971] and at that time [11:30 A. M.] did you see the defendant, John Henry Sheffey, in the city of Alexandria?” The officer answered, “I did.” He testified that defendant was leaning against a fireplug in the 1100 block of Queen Street, near Allen’s Restaurant. Obviously, Lt. Calhoun knew the defendant by sight, for it was at this time that he stopped his police cruiser, got out, made the arrest and search and found Sheffey in possession of the heroin.
At the conclusion of the Commonwealth’s evidence, counsel for the defendant moved to strike the evidence upon the ground that although Lt. Calhoun testified as to the arrest and the search, he at no *604time identified the defendant as the man that he searched, and on whom he found the heroin. The motion was overruled. The defense rested without the introduction of any evidence and renewed its motion to strike, which was again overruled.
While on the witness stand, Lt. Calhoun did not point his finger at the defendant Sheffey and say he was the same person that he arrested in Alexandria on May 19, 1971. However, it is clear from his testimony that the John Henry Sheffey then on trial was that identical person. The evidence sufficiently identifies the defendant, John Henry Sheffey, as the person arrested and searched by Calhoun and as the person who had heroin in his possession as charged in the indictment.
The verdict of the trial court is

Affirmed.